Citation Nr: 1758283	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  09-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post lumbar spine placement of metallic basket at L1 vertebral body and fusion with intervertebral disc syndrome (IVDS) (also diagnosed as L1 burst fracture with posteriorly displaced bone fragments) ("lumbar spine disability").

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity femoral nerve radiculopathy associated with a lumbar spine disability.

3.  Entitlement to service connection for a bilateral knee condition, to include as due to an undiagnosed illness or as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a bilateral foot condition, to include as due to an undiagnosed illness or as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for a right shoulder condition, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty most recently from October 1989 to July 2008.  His DD Form 214 shows he had three months of prior service.  He served in the Southwest Asia theater of operations.  See DD Form 214; see also, e.g., STRs at p.65 of 150 (post-deployment questionnaire).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Deliver at Discharge (BDD) program.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding is associated with the claims file.

In March 2012, the Board remanded the Veteran's claims for further development.  A more detailed procedural history is described therein.  These matters are now returned to the Board for further appellate review.  

A June 2017 rating decision awarded a higher 10 percent initial rating for the Veteran's lumbar spine disability, effective August 1, 2008.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The June 2017 rating decision also awarded a separate 10 percent rating for left lower extremity radiculopathy associated with the lumbar spine disability.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5243) provides for evaluating separately any associated neurologic abnormalities.  See 38 C.F.R. § 4.71a (2017).  Therefore, the rating for the associated left lower extremity radiculopathy is also before the Board.

The June 2017 rating decision also awarded service connection for recurring constipation, and for urinary urgency, which claims were remanded by the Board in March 2012 for further development.  As these claims have been granted in full, there remain no allegations of errors of fact or law for appellate consideration.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").  Therefore, these matters are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A.  Lumbar

The Veteran's service-connected lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5235-5243, effective August 1, 2008.  The Veteran seeks a higher initial rating.  See Rating decisions, August 2008 (VVA-LCM) and June 2017; NOD, September 2008 (VBMS).

He also seeks entitlement to a higher initial rating for his associated left lower extremity radiculopathy, which is currently assigned a 10 percent rating under Diagnostic Code 8526, effective August 1, 2008.  See Rating decision, June 2017.

Most recently, in March 2012, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address the current severity of his lumbar spine disability because at the November 2011 Board hearing, the Veteran asserted it worsened since the last VA examination in 2008.

Subsequently, the Veteran was afforded a new June 2012 VA examination (see VVA-LCM).

Unfortunately, however, in light of the recent decision by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that this matter should be remanded for a new VA examination that addresses "range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing."  The examiner should also address the severity of the Veteran's associated left lower extremity radiculopathy.

B.  Knees

The Veteran served on active duty most recently from October 1989 to June 2008, including service in Southwest Asia.  His DD Form 214 shows three months of prior service.  He is the recipient of, among several decorations, the Combat Infantryman Badge, the Kenyan Parachutist Badge, Special Forces Tab, Ranger Tab, Parachutist Badge, and Air Assault Badge.  See DD Form 214; see also Continuation Page, received April 2015 (Caseflow Reader - "Identification Materials").  See also, e.g., STRs at p.68 of 150 (post-deployment questionnaire noting special forces unit in Africa).

The Veteran claims he has a bilateral knee condition due to his active service.  In June 2017 correspondence, he asserted that his duties in the Special Forces and as a parachutist placed undue stress on his knees, and he cited several of his decorations noted above, including the Kenyan Parachutist Badge, Special Forces Tab, Ranger Tab, Parachutist Badge, and Air Assault Badge.

At the Board hearing, the Veteran testified that he experiences bilateral knee pain stepping on stairs.  He testified his symptoms began in service in 1997 when he would step up to place machine guns on top of Humvees.  He also testified feeling at times like his knees would give way when moving to the left or the right.  See Transcript at p.17-18 (VVA-LCM).

Regarding his service treatment records, a September 2005 report of medical history shows the Veteran checked the box indicating he experienced or had experienced knee trouble.  See STRs at p.50 of 150.  A December 2007 retirement examination report shows the examiner noted knee pain.  See STRs at p.118 of 150.  His December 2007 retirement report of medical history shows he checked the box indicating he had knee trouble.  See STRs at p.121 of 150; see also STRs at p.126 of 150..  The examiner noted the Veteran experienced knee pain when bending below 90 degrees.  A December 2007 service treatment record notes a diagnosis of joint pain, localized in knee.  See STRs (LCM-VVA) at p.2 of 150.

Post-service, the Veteran's VA treatment records show he has reported knee pain, such as in December 2011, and at the June 2015 Persian Gulf Registry Exam.  See, e.g., CAPRI at p.28 and 168 of 186.

Most recently, in March 2012, the Board remanded the claim for a new VA examination to clarify whether the Veteran had any current right or left knee disability, and if so, to address whether it was directly related to service, or secondary to his service-connected lumbar spine.  The Board also noted in the remand that the examination should address whether the Veteran's knee complaints were due to an undiagnosed illness based on his Southwest Asia service.  See 38 U.S.C.A. § 1117.

A June 2012 VA examination was performed, but the claims file was not made available for review.  The examiner diagnosed a right knee strain, but opined that the left knee was normal on examination (x-rays of both knees were negative).  Regarding the right knee strain, the examiner opined that it is not related to the Veteran's active service.  The examiner essentially reasoned, among other things, that there was no treatment in service.  As shown above, however, the Veteran did report knee pain in service and at the time of separation.  The examiner also did not address whether the Veteran's right knee strain was secondary to his service connected lumbar spine disability, and whether the Veteran's left knee complaints are due to an undiagnosed illness based on his service in Southwest Asia.  Therefore, the Board finds this matter should be remanded for a new VA examination, to include a review of the claims file, and to address whether the Veteran's right knee strain is secondary to his service-connected lumbar spine, and whether his left knee complaints are due to an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2012).

C.  Feet

The Veteran also claims that he has a bilateral foot disability due to his active service.  In the alternative, the Board will consider whether he has a foot condition as secondary to his service-connected lumbar spine condition, or due to an undiagnosed illness based on his service in Southwest Asia.  See Board remand, March 2012; 38 U.S.C.A. § 1117.

The Veteran testified at the Board hearing that when he applies pressure to the foot, such as when carrying items up stairs, he feels "like the whole foot is trying to split down the middle."  He testified that in service, he kicked the corner of a pallet accidentally (but did not specify with which foot).  See also VA examination, March 2008 (LCM-VVA).

Regarding his service treatment records, an April 1989 service radiology record notes the Veteran reported bilateral heel pain.  Bilateral foot x-rays revealed a small calcaneal spur at the insertion of the plantar fascia on the right foot, and were otherwise negative.  See STRs at p.113 of 134.  A July 2003 service examination report notes left foot pain.  See STRs at p.76 of 150.  A September 2005 report of medical history shows the physician noted on the form that the Veteran "injured left foot three years ago," and also noted on another page "left foot, 2004, pain distal, between hallux and second great toe.  Pain greatest when going up stairs."  See STRs at p.50 of 150.  An October 2005 service examination report noted left foot pain, and a specialist examination of the feet, and rheumatism testing, was recommended.  See STRs at p.49 of 150.  An October 2005 x-ray of both feet, however, was normal.  See STRs at p.39 of 150.  A December 2005 service treatment record (podiatry) shows the Veteran reported left foot pain since foot trauma during his deployment two years prior.  He reported it felt as if it was being "pulled apart."  See STRs at p.31 of 150.  An October 2007 service treatment record shows he was followed for a diagnosed left foot intermetatarsal neuroma.  See STRs (LCM-VVA) at p.7 of 150.  A December 2007 service treatment record (retirement examination) notes a diagnosis of foot pain (soft tissue).  See STRs (LCM-VVA) at p.2 of 150.  His December 2007 retirement report of medical history shows he checked the box indicating he had foot trouble.  See STRs at p.121 of 150.  The examiner noted the Veteran experienced foot pain when walking up stairs or hills, mostly in the left foot, and noted "left foot spur both feet."

Post-service, the Veteran's VA treatment records show he has reported foot pain, such as in December 2011, and at the June 2015 Persian Gulf Registry Exam.  See, e.g., CAPRI at p.28 and 168 of 186.

Most recently, the Board remanded the claim to obtain a new VA examination to clarify whether the Veteran has any current foot disability, and if so, to address whether it is directly related to his active service, or secondary to his service-connected lumbar spine.  The Board also noted in the remand that the examination should address whether the Veteran's foot complaints were due to an undiagnosed illness based on his Southwest Asia service.  See 38 U.S.C.A. § 1117.

A June 2012 VA examination report shows the claims file was not available for review.  The examiner found pain with palpation, but x-rays were normal.  The examiner opined there was "no evidence of a current chronic condition related to service."  The examiner did not, however, address the in-service diagnoses of a right foot calcaneal spur, the notation on the separation examination report of "left foot spur both feet," or the diagnosed left foot intermetatarsal neuroma.  Also, the examiner did not address whether the Veteran's complaints of foot pain, if not attributable to a known diagnosis, are due to an undiagnosed illness based on his service in Southwest Asia.  Therefore, this matter should be remanded so that a new VA examination may be performed that addresses the Veteran's in-service diagnoses of a right foot calcaneal spur, "left foot spur both feet," and left foot intermetatarsal neuroma.  For any foot disability found on examination, the examiner should addresses whether it is related to service on a direct basis or as secondary to his lumbar spine disability; for any foot complaints not attributable to a known diagnosis, the examiner should address whether they are due to an undiagnosed illness based on his service in Southwest Asia.  See 38 U.S.C.A. § 1117 (West 2012).

D.  Right Shoulder

The Veteran also claims that he has a right shoulder condition due to his active service.

The Veteran testified at the Board hearing that after "my injury" in service (apparently the rope accident in which he injured his lumbar spine), he experienced right shoulder pain when wearing his ruck sack.  He also reported experiencing right shoulder pain when raising his arm, and carrying groceries or his child.

Regarding his service treatment records, a September 2005 report of medical history shows the Veteran checked the box indicating he experienced a painful shoulder, wrist or elbow.  See STRs at p.50 of 150.  His December 2007 retirement report of medical history shows he checked the boxes indicating he had a painful shoulder, elbow, or wrist.  See STRs at p.121 of 150.  The examiner noted the Veteran experienced recurring right shoulder pain when wearing his ruck sack.  Another December 2007 record notes the Veteran reported experiencing right shoulder pain in February 2007 carrying a ruck sack.  See STRs at p.126 of 150.  

The Veteran reported at the Board hearing that he had not sought treatment since service.

Most recently, the Board remanded the claim to obtain a new VA examination to clarify whether the Veteran has any current right shoulder disability, and if so, to address whether it is directly related to his active service.

A June 2012 VA examination report shows the claims file was not available for review.  The examiner diagnosed a right shoulder strain, and opined it is not related to his active service.  The examiner reasoned in part that the Veteran did not seek treatment for his shoulder in service, and that strains "are ubiquitous and typically self-limited conditions."  As noted above, however, the claims file was not made available for review, and the service treatment records do show complaints of right shoulder pain in service.  Therefore, the Board finds this matter should be remanded for a new VA examination so that the examiner may have an opportunity to review the claims file, and clarify whether the Veteran's right shoulder strain, or any other diagnosed right shoulder condition, is related to the Veteran's active service, including his in-service complaints of shoulder pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine disability, and associated left lower extremity radiculopathy.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must perform lumbar spine passive and active range of motion testing in both weight bearing and non-weight bearing.  A complete rationale for any opinions expressed should be provided.

Regarding the lumbar spine, the examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

Also, if flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's lumbar spine disability and left lower extremity radiculopathy on his activities of daily living and occupational functioning.

2.  Schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed bilateral knee disabilities, and right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims file was reviewed.  

The examiner should clarify whether it is "at least as likely as not" that any current right or left knee disability, or right shoulder disability, is related to the Veteran's active service.

The examiner should address the etiology of the Veteran's diagnosed right knee strain, and right shoulder strain, in the June 2012 VA examination reports.

Also, for any knee disability that is not found to be related to the Veteran's service on a direct basis, the VA examiner should opine as to whether it is "at least as likely as not" that it was caused or aggravated beyond the natural progress of the disease by his service-connected lumbar spine disability.

If no disability is found for the left knee, please ask the VA examiner to address whether the Veteran's left knee or complaints or manifestations are related to an "undiagnosed illness" or medically unexplained chronic multisymptom illness relating to his service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2017).

Please note to the VA examiner that the service treatment records addressed in detail in this remand should be considered showing complaints of knee pain and right shoulder pain.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims file was reviewed.  

The examiner should clarify whether it is "at least as likely as not" that any current right or left foot disability is related to the Veteran's active service.

Also, for any foot disability that is not found to be related to the Veteran's service on a direct basis, the VA examiner should opine as to whether it is "at least as likely as not" that it was caused or aggravated beyond the natural progress of the disease by his service-connected lumbar spine disability.

Please ask the VA examiner to carefully consider all of the service treatment records addressed in detail in this remand.  Also ask the VA examiner to specifically address the Veteran's diagnoses in service of a right foot calcaneal spur, "left foot spur both feet," and left foot intermetatarsal neuroma.

If no disability is found for the right or left foot, please ask the VA examiner to address whether the Veteran's foot complaints or manifestations are related to an "undiagnosed illness" or medically unexplained chronic multisymptom illness relating to his service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2017).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

